Citation Nr: 1705038	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-34 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for schizophrenia, paranoid type.

2.  Entitlement to service connection claim for schizophrenia, paranoid type.

3.  Entitlement to service connection claim for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to September 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened a claim of entitlement to service connection for schizophrenia and denied it on the merits; regardless of the RO's actions however, the Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The August 2010 rating decision also denied service connection for bilateral pes planus.  

Since this appeal was certified to the Board, the Veteran has filed two additional requests to reopen his schizophrenia claim.  The April 2014 request was denied in a September 2014 rating decision.  The RO declined to process the February 2015 request because the issue was with the review team and already on appeal here.  

The Veteran failed to appear for the November 2016 hearing.  He did not provide good cause or request an additional hearing.  His request for a hearing is therefore deemed withdrawn.

Below, the Board reopens the previously denied service connection claim for schizophrenia.  The issues of entitlement to service connection for schizophrenia and entitlement to service connection for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The February 1996 Board decision determined that new and material evidence had not been received to reopen a previously denied service connection claim for schizophrenia.  The Veteran did not timely appeal or request reconsideration of the Board decision and it became final.  

2.  The additional evidence received since the last final decision is new and material and raises a reasonable possibility of substantiating the service connection claim for schizophrenia.


CONCLUSION OF LAW

Evidence received since the final February 1996 Board decision is new and material; the service connection claim for schizophrenia, paranoid type is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this decision, the Board reopens the service connection claim for schizophrenia, which represents a complete grant of the benefit sought.  The duty to notify with respect to that claim need not be addressed further.

II.  Petition to Reopen

The Veteran seeks to reopen a previously denied service connection claim for schizophrenia.

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

A final Board decision subsumes all prior rating actions which addressed the issue on the merits and the claim may not be reopened and allowed on the same factual basis; rather, new and material evidence must be presented to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 20.1104, 20.1105 (2016).

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Here, the Veteran's service connection claim for schizophrenia was initially adjudicated by the RO in a January 1977 rating decision.  The evidence of record included his service treatment records (STRs).  The RO acknowledged a preexisting disability but determined that permanent aggravation of his schizophrenia in service had not been shown.  Accordingly, the RO denied the claim.  The Veteran did not appeal that decision, and it became final.

In December 1978, the Veteran sought to reopen his schizophrenia claim.  The RO denied this claim in a February 1979 rating decision.  The Veteran disagreed and filed a Notice of Disagreement.  In a July 1979 Statement of the Case, the RO determined that no new medical evidence had been submitted to provide a factual basis to warrant any change to the previous denial.  However, the Veteran did submit lay statements from a clinical psychologist, a family physician, and his wife.  The Veteran did not perfect his appeal and the decision became final.

The Veteran filed another request to reopen his schizophrenia claim, which the RO denied in August 1988.  The RO declined to reopen the February 1979 rating decision because there was insufficient evidence to show aggravation of the Veteran's preexisting condition, schizophrenia.  The Veteran appealed that decision, and the Board also declined to reopen the February 1979 decision.  The Board's February 1989 decision subsumed all prior rating decisions on the same issue.  

Subsequently, the RO denied the Veteran's request to reopen in a March 1993 rating decision.  The RO determined that newly received treatment records from the 45th Street Mental Health Clinic did not constitute new and material evidence.  Instead, they showed continued treatment for schizophrenia, which the RO considered cumulative and redundant.  The Board denied reopening the claim in February 1996.  This Board decision subsumed all prior rating decisions on the same issue.  

In October 2009, the Veteran again sought to reopen his service connection claim for schizophrenia.  The RO reopened the schizophrenia claim but ultimately denied it on the merits in the August 2010 rating decision on appeal here.  


Based on the procedural history as outlined above, the February 1996 Board decision is the last final decision on schizophrenia.

On review, the Board finds that new and material evidence has been received since the final February 1996 Board decision.  The evidence received includes additional statements from the Veteran, a mental status examination that the stress of active duty aggravated his disability, and additional treatment records.

A May 2010 VA examination report shows a current diagnosis of schizophrenia.  Moreover, the Veteran submitted statements reflecting that his current psychiatric disability began during active service.  Presuming the credibility of this statement for the narrow purpose of determining whether sufficient evidence has been received to reopen the previously disallowed claim for service connection, it is material to the claim since it relates to the unestablished element of a nexus.  Accordingly, his claim for service connection of his schizophrenia is reopened.


ORDER

The claim for service connection for schizophrenia is reopened; to this extent only the claim is granted.


REMAND

The Veteran's schizophrenia and pes planus claims require additional development.

The Veteran has been diagnosed with schizophrenia multiple times, which was first recorded during active duty.  He contends that there is no clear and unmistakable evidence showing that schizophrenia preexisted his service, but rather was incurred during service.  In light of the current diagnosis, the psychiatric treatment received during active service, and the Veteran's contentions, the Board finds that an additional VA psychiatric examination is necessary.  See 38 C.F.R. § 3.159 (c)(4)(i) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, the Veteran has reported receiving benefits from the Social Security Administration (SSA).  See September 2014 VA treatment records.  These records have not been obtained by the RO.  VA has a duty to attempt to obtain SSA records when it has notice of their existence.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Any SSA records pertaining to the Veteran must be requested prior to deciding all claims on appeal.  

In addition, remand is necessary to request any relevant in-service hospital records.  Specifically, the Veteran's hospitalization records from June 1976 through September 1976, and the complete record from the August 1976 Medical Board Proceedings.  Because hospitalization records are sometimes kept separately from other service treatment records, a specific request for in-service hospital records must be made.  The record must be supplemented with these additional records.  

Regarding bilateral pes planus, a notation showed a diagnosis of pes planus at the Veteran's entrance examination.  See January 1976 Report of Medical History.  The RO denied the claim, finding no objective evidence of worsening beyond the normal progression of his preexisting condition.  However, the Veteran maintains his feet problems worsened due to service, and he is competent to report pain in his feet.  He has not been afforded a VA examination of his feet.  Therefore, a VA examination should be provided to determine if the Veteran's foot disability was aggravated by service.  See 38 C.F.R. § 3.159 (c)(4)(i) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA any records pertinent to the Veteran's claim for SSA disability benefits and any pertinent, outstanding medical records concerning the pending claims.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available.  

2.  Specifically request any in-service hospital records regarding psychiatric treatment received in 1976 at Madigan Army Medical Center.  All efforts should be memorialized in the file.

3.  After the above requested development has been accomplished, schedule the Veteran for a psychiatric examination.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After examining the Veteran and reviewing his complete record, the examiner is asked to:

A.  Determine whether a psychiatric disability clearly and unmistakably existed prior to the Veteran's service, and if so, determine whether the preexisting disability, clearly and unmistakably, was NOT aggravated by service.  Reconcile the opinion with the pre-service hospital records and the Veteran's contentions.

B.  If it is determined that a preexisting psychiatric disability did not exist, provide an opinion as to whether the Veteran's current psychiatric disability had its onset during service, or is otherwise related to it.  Also, indicate whether a psychosis was diagnosed within the first post-service year.

A complete rationale should be provided for all proffered opinions.

*In doing so, please reconcile the opinion with all evidence of record.  Particular attention is called to the following:

(a)  June 1975 Palm Beach County Comprehensive Community Mental Health Center report, noting hospitalization for an acute psychiatric reaction.

(b)  January 1976 Entrance Report of Medical History, where the Veteran reported he was in good health and reflecting a normal psychiatric evaluation.

(c)  June 1976 Clinical Record, reflecting the recommendation that the Veteran be separated for medical disqualification.

(d)  August 1976 Medical Board Proceedings, where the Veteran was found medically unfit for further service.

(e)  October 1977 Palm Beach County Inpatient Records.

(f)  October 1979 Statements from Veteran's spouse and friend.

(g)  October 1984 through February 1993 45th Street Mental Health Center Treatment Notes and accompanying letter from a social worker reflecting the Veteran's scope of treatment.

(h)  May 1987 Statement in Support of Claim, where the Veteran recounted his service, the events leading to his in-service hospitalization, and his treatment during his in-service hospitalization.

(i)  February 1994 Hearing Transcript.

(j)  October 2009 statement from Dr. M.S.

(k)  May 2010 VA examination report reflecting that the Veteran's schizophrenia had increased due to the natural progression of the disability.  

(l)  September 2010 NOD, where the Veteran explained his understanding of the Medical Board Proceedings.

(m)  Veteran's assertion that stress aggravated his psychiatric disability.

4.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his bilateral pes planus.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After examining the Veteran and reviewing his complete record, the examiner is asked to:

Provide an opinion as to whether the Veteran's preexisting bilateral foot disability noted on the January 1976 Report of Medical History was aggravated (worsened beyond normal progression) during active service.  In doing so, address the Veteran's contentions that his bilateral pes planus was worsened by running and marching in combat boots with no support.  See September 2010 NOD.

If it is the examiner's opinion that there is aggravation, please identify the baseline level of severity of the bilateral foot disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If aggravation is present, specify, so far as possible, the degree of disability resulting from such aggravation.

A complete rationale should be provided for all proffered opinions.

5.  After completing all indicated development, the RO must readjudicate the service connection claims for schizophrenia and bilateral pes planus in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


